Title: 6th.
From: Adams, John Quincy
To: 


       Putnam went last week to Danvers, and return’d this forenoon. He brought me a Letter, which came from Townsend, enclosing one for Mrs. Hooper. Amory it seems has suddenly determined to open an office in Salem; and has already put his determination into execution. He had concluded to take a trip, either to Georgia, or Carolina; but upon being informed that Pickman had altered his scheme; he thought it would be best to try his fortune first in this part of the Country. I went in the evening with Thompson, up to Mrs. Atkins’s. I told them that Townsend was coming here next week. Becca said she hoped he would make himself welcome by bringing Jo. Hooper with him: it was conjectured while Townsend lived in this Town, that he had a partiality for this lady. He frequented the house very much; and there appears now a coolness in them bordering upon the resentment of disappointment. Mrs. Atkins said that a man must generally be a good judge of his own compositions, and ask’d me if I was of that opinion; I was not and endeavoured to avoid answering directly; but she would not suffer it; and I was finally obliged to agree, to the truth of her observation; protestando to myself that it was only from complaisance to a Lady, that I agreed; which will always excuse a little self-denying as Hudibras calls it.
      